DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 174 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 174 recites “the ear device” as well as “the apparatus” being connected to the “ear device”. Examiner notes the Claim 24 also mentions the ear device. How many “ear devices” are there? Does the Apparatus comprise of an ear device? 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 12, 13, 23, 24, 25, 27, 29, 31, 34, 51, 54 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 12, 13, 23, 24, 25, 27, 29, 31, 34, 51, 54 further limit the ear device which is not positively recited in Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim  1, 12, 13, 23, 24, 25, 27, 29, 31, 34, 51, 54-57, 90-93, 174  rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 (and the rest by dependency) is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 positively recites that the stop section contacts the ear of a subject. Examiner suggests amending the claims to recite that the stop section is configured to contact….
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, 24, 51, 55-57, 90-93 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel et al. (US 2013/0223666 A1 – cited by Applicant), hereinafter Michel.
Regarding Claim 1, Michel teaches: An apparatus comprising: (i) an elongated section (figure 2 element 44 and 100); (ii) a stop section associated with the elongated section; wherein the stop section contacts a portion of an ear of a subject when the elongated section is inserted into an ear of the subject, thereby preventing further insertion of the elongated section into the ear of the subject (figure 2, element 48); (iii) an electromagnet associated with a first end of the elongated section (electromagnet 50); wherein the electromagnet is magnetically attracted to a magnetic element associated with an ear device (an electromagnet would be magnetically attracted to any magnetic element); and (iv) a power source and a switch electronically connected to the electromagnet; wherein the switch turns the electromagnet on and off (paragraph 0062, a power source is implied).
Regarding Claim 12, Michel teaches: The apparatus of claim 1, wherein the ear device is a communication device (hearing aid 100).  
Regarding Claim 13 Michel teaches: The apparatus of claim 12, wherein the communication device is a recording device or a transmission device (hearing aid 100).
Regarding Claim 24, Michel teaches: The apparatus of claim 1, wherein the ear device is a magnet (paragraph 0058-0060).  
Regarding Claim 51, Mitchel teaches: The apparatus of claim 1 wherein the ear device comprises jewelry, wherein the jewelry is non-piercing (jewelry can be anything a user wants; the in-ear device of Michel can be considered jewelry).  
Regarding Claim 55, Michel teaches: The apparatus of claim 1, wherein the elongated section is an arm (element 44).  
Regarding Claim 56, Michel teaches: The apparatus of claim 1, wherein the stop section is a flange (element 48).  
Regarding Claim 57, Michel teaches: The apparatus of claim 56, wherein the flange comprises a handle (element 42). 
Regarding Claim 90, Michel teaches: A method of removing an ear device comprising a magnetic element from an ear of a subject comprising: (i) inserting the apparatus of claim 1, that comprises the electromagnet into the ear of the subject; (ii) activating the electromagnet; thereby providing a magnetic attraction between the magnetic element of the ear device and the electromagnet; and (iii) removing the apparatus (paragraph 0062; title; abstract; figure 2-3). While paragraph 0062 does not explicitly state “removal”, official notice is being taken that removing the device as claimed is understood by a user.   
Regarding Claim 91, Michel teaches: The method of claim 90, further comprising activating a switch on the apparatus prior to (ii) (b) (paragraph 0062; figure 2-3).  
Regarding Claim 92, Michel teaches: The method of claim 90, wherein the magnetic element is associated with the ear device through a linker (paragraph 0058-0063), and the removing comprises: (i) removing the apparatus until the magnetic element and at least a portion of the linker are outside of the ear; and (ii) removing the ear device (official notice is being taken that removal from the ear implies removing the apparatus until the magnetic element and at least a portion of the linker are outside of the ear; and (ii) removing the ear device; figure 2-3).  
Regarding Claim 93, Michel teaches: The method of claim 92, wherein the removing the ear device comprises pulling the magnetic element, the linker, or both until the ear device is removed out of the ear (official notice is being taken that removal from the ear implies removing the ear device comprises pulling the magnetic element, the linker, or both until the ear device is removed out of the ear).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 23, 25, 27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Masaki et al. (US 2016/0192050 A1 – cited by Applicant), hereinafter Masaki.
Regarding Claim 23, Michel teaches: The apparatus of claim 12. Michel does not mention wherein the communication device is an authentication device.  
Masaki teaches that an in-ear communication device can also function as an authentication device (paragraph 0065-0067). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel  wherein the communication device is an authentication device to add additional functionality to a user – such as verification of a user before delivering information.  
Regarding Claim 25,  Michel teaches: The apparatus of claim 1. Michel does not mention wherein the ear device is an earplug, wherein the earplug comprises a foam material.
Masakai teaches that in-ear devices can be configured as earplugs (title) and made from foam material (paragraph 0104). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel wherein the ear device is an earplug wherein the earplug comprises a foam material to block unwanted noise and remain comfortable to the user.
Regarding Claim 27, Michel in view of Masaki teach: The apparatus of claim 25, wherein the earplug at least partially regulates pressure or sound waves transmitted into the ear of the subject (Michel paragraph 0031; Masaki - abstract; sound amplification, walkie talkie etc.).
Regarding Claim 34, Michel teaches: The apparatus of claim 1. Michel does not mention wherein the ear device is a diagnostic device.  
Masaki teaches that an in-ear device can be a diagnostic device via sensors for a variety of physiological parameters (paragraph 0061). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel wherein the ear device is a diagnostic device to provide a user with essential health information. 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Molinari et al. (US 2016/0171966 A1), hereinafter Molinari.
Regarding Claim 29, Michel teaches: The apparatus of claim 1. Michel does not mention wherein the ear device further comprises a noise canceling element, wherein the noise canceling element transmits destructive interference when engaged.  
Molinari teaches that it is known in the art the active noise cancellation improves performance of hearing aids (paragraph 0004). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel wherein the ear device further comprises a noise canceling element, wherein the noise canceling element transmits destructive interference when engaged to improve the performance of the device.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Shapiro et al. (US 2014/0073835 A1 – cited by Applicant), hereinafter Shapiro, further in view of Vadala et al. (Mechanisms and therapeutic applications of electromagnetic therapy in Parkinson’s disease; 2015), hereinafter Vadala.
Regarding Claim 31, Michel teaches: The apparatus of claim 1. Michel does not mention wherein the ear device further comprises a magnetic field generator, wherein the magnetic field generator at least partially ameliorates a disorder when engaged wherein the disorder is selected from the group 
Shapiro teaches the use of a magnetic field generator in an in-ear device in order to provide therapy (paragraph 0037, 0047, 0014). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel wherein the ear device further comprises a magnetic field generator, wherein the magnetic field generator at least partially ameliorates a disorder in order to provide therapy.
Michel in view of Shapiro do not mention wherein the disorder is selected from the group consisting of a migraine, a loss of taste, a loss of smell; Parkinson disease; a depression disorder; major depression disorder; and any combination thereof.
Vadala teaches that electromagnetic therapy can be used as therapy for Parkinson’s (title). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel wherein the disorder is selected from the group consisting of a migraine, a loss of taste, a loss of smell; Parkinson disease; a depression disorder; major depression disorder; and any combination thereof to provide therapy for a subject.

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Kwon (US 2011/0180947 A1).
Regarding Claim 54, Michel teaches: The apparatus of claim 1. Michel does not mention wherein the ear device comprises an outer layer of cotton.
Kwon teaches the use of cotton on an outer layer in order to help with the withdrawing of the in-ear device (claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Michel wherein the ear device comprises an outer layer of cotton to help with the withdrawing of the in-ear device.

Claim 174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel in view of Welsh et al. (US 2009/0116676 A1), hereinafter Welsh.
Regarding Claim 174. Michel teaches: A method of ameliorating loss of a magnetic wireless earphone comprising: (i) inserting the apparatus of claim 24 into the ear of the subject (figures 2-3), wherein the apparatus is in contact with the ear device through a magnetic attraction to the magnetic element; (ii) deactivating the electromagnet; thereby removing the magnetic attraction between the magnetic element of the ear device and the electromagnet; (iii) removing the apparatus (paragraph 0062), wherein the ear device is a magnet (paragraph 0058-0063). 
Michel does not mention inserting the magnetic wireless earphone into the ear of the subject; and wherein the magnetic wireless earphone is magnetically attracted to the ear device.
Welsh teaches an earphone that can be used in conjunction with a hearing aid with a magnetic pickup (paragraph 0034). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the method Michel inserting the magnetic wireless earphone into the ear of the subject; and wherein the magnetic wireless earphone is magnetically attracted to the ear device to expand the in-ear device’s communication capabilities and keep it secured and aligned to the ear device.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY B SHAH/Examiner, Art Unit 3791